Citation Nr: 0334067	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  97-00 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for disability claimed 
as manifested by multi-joint pain.

2.  Entitlement to service connection for a heart disorder 
and hypertension.  

3.  Entitlement to service connection for a skin disability, 
claimed as including rashes.  

4.  Entitlement to service connection for irritable bowel 
syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had Air Force active service from February 1966 
to December 1969; and active service as an Air National Guard 
member from December 14, 1990 to January 15, 1991 and 
February 8 to March 1, 1991 (including service in Southwest 
Asia in support of Operation Desert Shield/Storm).  In 
addition, he had unverified periods of duty for training 
(DUTRA) with the Air National Guard/Reserve apparently 
between June 1973 and September 1994 (which will be addressed 
in the REMAND section below).  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1996 rating decision 
by the Philadelphia, Pennsylvania, Regional Office (RO), 
which, in part, denied service connection for a heart 
disorder and hypertension.  January 1997 and July 1999 RO 
hearings were held.  Appellant subsequently appealed a 
December 1999 rating decision, which denied service 
connection for a disability claimed as manifested by multi-
joint pain; a skin disability, claimed as including rashes; 
and irritable bowel syndrome, including claimed as due to 
exposure to environmental agents.  A July 2000 RO hearing was 
held.  

The Board will render a decision herein on the multi-joint 
pain service connection claim.  The remaining appellate 
issues delineated on the title page of this decision will be 
dealt with in the REMAND section below.  

FINDING OF FACT

It is at least as likely as not that appellant's diagnosed 
multi-joint pain is related to Desert Shield/Storm service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
disability manifested by multi-joint pain was incurred in 
Desert Shield/Storm service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the decision on this issue, all pertinent notice 
and development provisions have been satisfied.  38 U.S.C.A. 
§§ 5100 et seq. (West 2002).

In deciding the multi-joint pain service connection appellate 
issue, the Board will consider applicable statutory and 
regulatory provisions, including, but not limited to, the 
following:  

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by wartime service.  
38 U.S.C.A. § 1110.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the period prior to March 1, 2002, the provisions of 38 
C.F.R. § 3.317 stated, in pertinent part:

(a)(1) VA shall pay compensation...to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i) became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and (ii) by 
history, physical examination, and 
laboratory tests cannot be attributed to 
any known clinical diagnosis. (2) For 
purposes of this section, "objective 
indications of chronic disability" 
include both "signs," in the medical 
sense of objective evidence perceptible 
to an examining physician, and other, 
non-medical indicators that are capable 
of independent verification. (3) For 
purposes of this section, disabilities 
that have existed for 6 months or more 
and disabilities that exhibit 
intermittent episodes of improvement and 
worsening over a 6-month period will be 
considered chronic.  The 6-month period 
of chronicity will be measured from the 
earliest date on which the pertinent 
evidence establishes that the signs or 
symptoms of the disability first became 
manifest.

*			*			*		*

(b) For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to:
(5) Joint pain.  

Effective March 1, 2002, Congress liberalized the laws 
pertaining to service connection for undiagnosed illnesses.  
Veterans Education and Benefits Expansion Act of 2001,  Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  Subsection (a) of 38 
U.S.C.A. § 1117, as amended, states:

(a)(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest-
(A) during service on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(B) to a degree of 10 percent or more 
during the presumptive period prescribed 
under subsection (b).  
(2) For purposes of this subsection, the 
term 'qualifying chronic disability' 
means a chronic disability resulting from 
any of the following (or any combination 
of any of the following):  
(A) An undiagnosed illness.  
(B) A medically unexplained chronic 
multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms.  
(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) warrants 
a presumption of service-connection.




A new subsection (g) of section 1117, as amended, states: 

(g) For purposes of this section, signs 
or symptoms that may be a manifestation 
of an undiagnosed illness or a chronic 
multisymptom illness include the 
following: 
(8).  Joint pain.  

By interim final rule, the presumptive period for 
compensation for Persian Gulf veterans has been extended to 
December 31, 2006.  See 66 Fed. Reg. 56,614-15 (Nov. 9, 
2001).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
"[g]enerally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

Appellant contends that the claimed arthralgia of the joints 
had its onset during his Desert Shield/Storm active duty.  
The available medical records prior to his period of active 
duty during Desert Shield/Storm do not include any specific 
complaints, findings, or diagnoses pertaining to multi-joint 
arthralgia.  See in particular VA and private clinical 
records dated in the 1980's, which only included a few 
complaints of occasional neck stiffness; and Air National 
Guard medical records dated between the 1970's and 1990, 
which only noted a history of 1970 injuries to the left wrist 
and right knee.  

Available medical records during appellant's period of active 
duty during Desert Shield/Storm do not include any specific 
complaints, findings, or diagnoses pertaining to multi-joint 
arthralgias.  A March 3, 1991 National Guard medical record 
noted a 4-day history of right knee pain since a fall, and a 
history of a 1980 right patellectomy.  It should be pointed 
out that service connection is currently in effect for 
residuals of a right knee injury.  

After that period of Desert Shield/Storm service, the 
evidentiary record includes a September 1991 VA examination 
report, wherein appellant complained of discomfort in some 
joints since a March 1991 fall.  On December 1991 VA 
examination, appellant complaints included painful knees, 
left ankle, and right elbow.  X-rays revealed narrowed joint 
spaces in the knees, a right patellectomy due to a 1980 motor 
vehicular accident, and normal right elbow and left ankle. 

Private clinical records dated in 1993 with medical opinion 
reported that appellant sustained a right knee injury during 
Desert Storm which exacerbated a pre-existing condition.  

On January 1996 VA orthopedic examination, appellant 
complaints included multiple joint pain involving "almost 
all joints in his body including his neck, elbows, knees, 
ankles, hands, and wrists...."  X-rays of said joints were 
unremarkable, except for residuals of a right patellectomy.  
That examiner opined that appellant had "recovered" from 
the in-service bruising injuries to the elbows and knees and 
that the residual complaints concerning the right knee 
related to a 1970 injury.  On February 1997 VA orthopedic 
examination, it was reported that appellant had slowly 
recovered from in-service ankle and elbow injuries to the 
point that there were now only minimal symptoms related to 
those joints.  The examiner opined that the in-service fall 
had accelerated the right patellofemoral arthritic process.  

VA clinical records dated from 1996 to 1999 include 
complaints of joint pain, including the knees, elbows, right 
shoulder, fingers, and ankles.  Left knee meniscal 
degeneration and right knee postoperative 
changes/degenerative joint disease were shown on December 
1996 MRI.  In 1997, persistent low-grade symptoms of joint 
pain, especially the right shoulder, were noted.  Arthritis 
of the knees and right shoulder bursitis and post-Desert 
Storm arthralgia were assessed in 1997.  A rheumatology 
clinical record dated in August 1999 reported that appellant 
continued to have an undiagnosed condition related to Persian 
Gulf experience with, in part, joint manifestations; and 
questionable chronic Persian Gulf Syndrome was assessed.

A substantial piece of positive evidence is an April 1999 VA 
examination report.  On said April 1999 VA examination, 
appellant reported that while serving in the Persian Gulf, he 
tripped and fell on his right knee and right elbow, also 
injuring the right shoulder.  He complained of generalized 
joint pain that allegedly began immediately after his 
"exposure in the gulf", primarily affecting the hands, 
knees, elbows, and shoulders.  Reportedly, about a third of 
his squadron developed joint pains beginning in 1991/1992.  
The examiner noted that appellant had received treatment for 
a variety of aches and pains and "[i]t would appear...due to 
direct trauma he suffered to the right knee, right elbow and 
right shoulder injury as a result of his fall.  It seems 
unmistakable that the rest of his joint pain is due to 
exposure in the Gulf as this was not a pre-existing condition 
but has begun since his discharge from the Persian Gulf.  On 
that basis I do believe that these maladies are service-
connected....  I believe his arthralgias and especially the 
direct trauma to his joints is (sic) related to his military 
service...."

February 1999 and July 2000 written statements from a private 
infectious disease specialist reported that she had treated 
appellant since September 1992.  It was reported that after 
deployment to Saudi Arabia, about 30% of appellant's squadron 
developed conditions including joint problems; and that 
appellant had had arthralgias of the knees, shoulders, and 
ankles since 1992.  

A July 2001 VA clinical record indicated that appellant 
complained of generalized joint pain.  Diffuse joint pain was 
assessed.

The Board has also considered lay statements and appellant's 
testimonial evidence, stating, in effect, that appellant had 
experienced multi-joint pain since returning from the Persian 
Gulf war.  

The negative evidence includes the fact that the earliest 
clinical notation of any specific multi-joint arthralgias was 
recorded after appellant's Desert Shield/Storm active 
service.  Also, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  However, the positive evidence 
includes the April 1999 VA examination report, which included 
medical opinion that appears to relate the multi-joint 
arthralgias to Desert Shield/Storm active service.  

Thus, the Board concludes that, with resolution of all 
reasonable doubt, appellant has disability manifested by 
multi-joint pain for which service connection is warranted, 
on the basis of Desert Shield/Storm service onset.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  


ORDER

Service connection for disability manifested by multi-joint 
pain is granted.  


REMAND

The evidentiary record indicates that although in 1991 and 
1993, the RO sought appellant's service medical records 
pertaining to the initial period of active service (February 
1966 to December 1969), none were obtained.  However, it is 
unclear exactly what source was contacted and the reason such 
service medical records were not obtained.  Additionally, the 
RO has not attempted to verify appellant's subsequent periods 
of DUTRA as an Air National Guard/Reserve member apparently 
between June 1973 and September 1994, or identified such 
DUTRA periods as either active duty for training (ACDUTRA) or 
inactive duty training (INACDUTRA).  It does not appear that 
the RO has specifically sought all available associated DUTRA 
medical records (although a few DUTRA medical records are 
associated with his service medical records in the claims 
folders).  Since the appellate issues involve service 
connection, an attempt to obtain all available service 
medical records and DUTRA medical records and to verify the 
subsequent DUTRA periods would obviously appear warranted.

It does not appear that the RO has adequately attempted to 
obtain appellant's service/DUTRA personnel and administrative 
records, which might shed light upon whether he in fact was 
exposed to unspecified environmental agents during Persian 
Gulf service.  The Board notes that although there are 
microfiche service/DUTRA personnel and administrative 
records, not all of these records have been reproduced to 
hardcopy form and, thus, it is unclear whether such records 
have even been reviewed by the RO.  Therefore, the RO should 
have all such microfiche records reproduced to legible 
hardcopy form and associate them with the claims folders.  

With regards to another matter, although appellant was 
provided a number of VA cardiovascular, gastroenterologic, 
and dermatologic examinations in recent years, the 
examinations were for the most part inadequate, particularly 
since the examiners did not opine as to the etiology of the 
claimed disabilities or any opinions rendered were cursory or 
inadequate.  It appears that additional medical clarification 
as to the etiology of appellant's claimed disabilities might 
prove beneficial in resolving these service connection 
appellate issues, particularly after the RO attempts to 
obtain any additional service/DUTRA medical records.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  It would also 
be helpful to have more comprehensive examination to 
determine whether appellant currently has irritable bowel 
syndrome as a residual of exposure to unspecified 
environmental agents as alleged.  

With respect to a procedural matter, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 became law.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  There have also been final 
regulations promulgated to implement the new law.  This 
change in the law was generally considered to be applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

The Board has recently sought an opinion from the VA Office 
of General Counsel as to the applicability of the Veterans 
Claims Assistance Act of 2000.  Thus far there is no reply.  
Therefore, the Board will assume that the Veterans Claims 
Assistance Act of 2000 is applicable in the instant case, 
pending a definitive answer to this question of the 
applicability of the Act.  Since it does not appear that the 
RO has satisfied the Veterans Claims Assistance Act of 2000 
requirement that VA notify the veteran as to which evidence 
was to be provided by the veteran, and which evidence was to 
be provided by VA, a remand of the case appears necessary for 
procedural due process concerns.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Accordingly, the remaining appellate issues are REMANDED for 
the following:

1.  The RO should request the service 
department, the National Personnel 
Records Center (NPRC), appellant's Air 
National Guard/Reserve unit(s)/Office of 
the Adjutant General, or any other 
appropriate organization to obtain (a) 
any available service medical records 
pertaining to the initial period of 
active service (from February 1966 to 
December 1969), (b) any additional Air 
National Guard/Reserve medical records 
that may be available (apparently between 
June 1973 and September 1994), and (c) 
any additional service and DUTRA 
personnel/administrative records.  

The intent of this search for military 
personnel/administrative records is, in 
part, to substantiate appellant's 
allegation of exposure to unspecified 
environmental agents while serving in the 
Southwest Asia theater of operations 
during the Persian Gulf War; and the RO 
should attempt to confirm information 
which appellant may provide concerning 
such exposure.  

The RO should have any microfiche service 
and DUTRA personnel/administrative 
records currently in the claims folders 
reproduced to legible hardcopy form.  

Any such records obtained should be 
associated with the claims folders.  In 
the event that records are unavailable, 
this should be noted in writing in the 
claims folders, and if feasible, the 
reason for their unavailability should be 
provided.  

The appropriate organization should also 
provide written verification of the dates 
of each period of INACDUTRA and ACDUTRA 
for the record.  

2.  Appellant should be advised that he 
may submit alternative forms of evidence 
to support his claims, such as 
statements/affidavits from service/DUTRA 
medical personnel and "buddy" 
statements/affidavits.  

3.  With respect to the issue of service 
connection for a heart disorder and 
hypertension, the RO should arrange 
appropriate VA examination, such as 
cardiologic examination, and the examiner 
should opine, with degree of probability 
expressed in terms of it is at least as 
likely as not (i.e., is there at least a 
50 percent probability), as to the 
etiology of any heart disorder and 
hypertension currently manifested (i.e., 
is any heart disorder and hypertension 
currently manifested, and if so, is each 
causally or etiologically related to 
appellant's military duty, including 
periods of DUTRA, active service, and 
active service in the Persian Gulf)?  If 
any heart disorder and hypertension 
preexisted military duty, did each 
undergo a permanent increase in severity 
during military duty beyond natural 
progression of underlying disease 
process?  The entire claims folders 
should be reviewed by the examiner prior 
to examination.  All indicated tests and 
studies should be accomplished.  The 
examiner should adequately summarize the 
relevant medical history and clinical 
findings, including that contained in any 
military medical records, and provide 
detailed reasons for the medical 
conclusions reached.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the report.  

4.  With respect to the issue of service 
connection for a skin disorder, the RO 
should arrange appropriate VA 
examination, such as dermatologic 
examination, and the examiner should 
opine, with degree of probability 
expressed in terms of it is at least as 
likely as not (i.e., is there at least a 
50 percent probability), as to the 
etiology of any skin disorder currently 
manifested (i.e., is any skin disorder 
currently manifested, and if so, is it 
causally or etiologically related to 
appellant's military duty, including 
periods of DUTRA, active service, and 
active service in the Persian Gulf)?  If 
any skin disorder preexisted military 
duty, did it undergo a permanent increase 
in severity during military duty beyond 
natural progression of underlying disease 
process?  The entire claims folders 
should be reviewed by the examiner prior 
to examination.  All indicated tests and 
studies should be accomplished.  The 
examiner should adequately summarize the 
relevant medical history and clinical 
findings, including that contained in any 
military medical records, and provide 
detailed reasons for the medical 
conclusions reached.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the report.  

5.  With respect to the issue of service 
connection for a gastrointestinal 
disability, claimed as irritable bowel 
syndrome, the RO should arrange 
appropriate VA examination, such as 
gastroenterologic examination, and the 
examiner should opine, with degree of 
probability expressed in terms of it is 
at least as likely as not (i.e., is there 
at least a 50 percent probability), as to 
the etiology of any currently manifested 
gastrointestinal disability, claimed as 
irritable bowel syndrome (i.e., is any 
gastrointestinal disability, claimed as 
irritable bowel syndrome, currently 
manifested and if so, is it causally or 
etiologically related to appellant's 
military duty, including periods of 
DUTRA, active service, and active service 
in the Persian Gulf)?  If any 
gastrointestinal disability, claimed as 
irritable bowel syndrome, preexisted 
military duty, did it undergo a permanent 
increase in severity during military duty 
beyond natural progression of underlying 
disease process?  To the extent medical 
opinion is needed on whether any 
gastrointestinal disorder may be related 
to exposure to environmental agents in 
Southwest Asia, such opinion should be 
obtained as part of the gastroenterologic 
examination.  The entire claims folders 
should be reviewed by the examiner prior 
to examination.  All indicated tests and 
studies should be accomplished.  The 
examiner should adequately summarize the 
relevant medical history and clinical 
findings, including that contained in any 
military medical records, and provide 
detailed reasons for the medical 
conclusions reached.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the report.  

6.  The RO should send appellant adequate 
written notification as to the 
information and evidence necessary to 
substantiate the claims at issue, 
including which evidence is to be 
provided by the appellant, and which by 
VA.  See Quartuccio, supra.; and the 
Veterans Claims Assistance Act of 2000.  
He should also be provided with 
sufficient notice as indicated by 
38 U.S.C.A. § 5103A, Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), 
and all other applicable legal criteria.

7.  The RO should review any additional 
evidence submitted and readjudicate the 
issues of entitlement to service 
connection for a heart disorder and 
hypertension, a skin disability, claimed 
as including rashes, and irritable bowel 
syndrome, under all appropriate statutory 
and regulatory provisions and legal 
theories, including 38 C.F.R. § 3.317.  

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



